                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 1 of 9




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TEVRA BRANDS LLC,                                 Case No. 19-cv-04312-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF'S
                                   9             v.                                        MOTION FOR ALTERNATIVE
                                                                                           SERVICE WITHOUT PREJUDICE
                                  10     BAYER HEALTHCARE LLC, et al.,
                                                                                           [Re: ECF 116]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Tevra Brands, LLC (“Tevra”) brings this antitrust suit against Bayer Healthcare LLC, Bayer

                                  14   Animal Health GmbH, and Bayer AG related to the distribution of “squeeze on” Imidacloprid

                                  15   topical flea and tick treatments for pets. See Compl., ECF 1. Before the Court is Plaintiff Tevra’s

                                  16   Motion for Alternative Service. See Mot. For Alt. Service (“Mot.”), ECF 116. Tevra seeks an order

                                  17   from the Court authorizing Tevra to serve Bayer Animal Health GmbH and Bayer AG (collectively,

                                  18   “German Defendants”) through their U.S.-based lead counsel, Daniel Asimow, by email. Id. On

                                  19   May 29, 2019 Bayer Healthcare LLC filed an Opposition. See Opp’n, ECF 117. On June 5, 2019,

                                  20   Tevra filed a Reply. See Reply, ECF 118. The Court finds that the Motion is appropriate for

                                  21   decision without oral argument and VACATES the hearing set on August 20, 2020. The Motion is

                                  22   DENIED WITHOUT PREJUDICE for the reasons discussed below.

                                  23     I.   BACKGROUND
                                  24          On July 26, 2019, Tevra filed suit against Bayer AF, Bayer Animal Health GmbH, and Bayer

                                  25   Healthcare LLC for antitrust violations of the Clayton Act § 3 (exclusive dealing and tying) and the

                                  26   Sherman Act § 2 (maintenance of a monopoly). See Compl. Bayer AG and Bayer Animal Health

                                  27   GmbH are German companies, while Bayer Healthcare LLC (“BHC”) is based in the United States.

                                  28   Mot. at 2. Bayer AG is the parent company and sole owner of the other two defendants. Id. BHC
                                            Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 2 of 9




                                   1   is represented by Daniel Asimow, a partner at Arnold & Porter Kaye Scholer LLP (“Arnold &

                                   2   Porter”). Id. The following table summarizes Tevra’s attempts at serving the German Defendants:

                                   3
                                                      Date                                             Event
                                   4
                                                 July 29, 2019       Summons was issued as to the German Defendants. ECF 7
                                   5
                                                                 Tevra reached out to Thomas Szivos, an attorney at Arnold & Porter
                                   6                             who was on secondment at Bayer U.S. LLC (a non-party in this case)
                                   7            August 7, 2019   asking that he accept service on behalf of the German Defendants.
                                                                 Mot. at 2; Opp’n at 1. Mr. Szivos refused, stating that he was not
                                   8                             authorized to accept service on behalf of German Defendants. Id.
                                   9                             Tevra hired First Legal Investigations (“First Legal”) to translate the
                                               August 29, 2019   documents to be served on the German Defendants and to effectuate
                                  10                             service under the Hague Convention. Mot. at 3.
                                  11                             First Legal attempted service through Germany’s Central Authority.1
                                              September 25, 2019
                                                                 Mot. at 3.
                                  12                             Tevra received confirmation that the Central Authority in Germany
Northern District of California
 United States District Court




                                                October 1, 2019
                                  13                             received those service packets. Mot. at 3.
                                                                 Polsinelli PC, Plaintiff’s counsel’s firm, received those service packets
                                  14           December 9, 2019 back from the Central Authority because First Legal had made some
                                  15                             errors in the USM-94 form required for service. Mot. at 3.2
                                              December 10, 2019      First Legal attempted service a second time. Mot. at 3.
                                  16

                                  17                                 Tevra received confirmation that the Central Authority in Germany
                                              December 16, 2019
                                                                     received the second set of service packets. Mot. at 3.
                                  18
                                                                     Polsinelli PC received the second set of service packets back from the
                                  19                                 Central Authority. Mot. at 3. The Central Authority explained that the
                                               February 10, 2020
                                  20                                 service packet did not include the correct number of copies and a
                                                                     listing of the deadlines. Id. 3
                                  21

                                  22

                                  23
                                       1
                                         Germany objects to service through mail or judicial officers under Article 10 of The Hague
                                  24   Convention, so German Defendants are typically served through Germany’s Central Authority. See
                                       Service of Documents between the US and Germany, German Missions in the United States,
                                  25   https://www.germany.info/us-en/service/08-Documents,CertificationsandApostille/service-of-
                                  26   documents/945230 (last visited June 22, 2020),
                                       2
                                  27       First Legal takes full responsibility for this mistake. Russell Ortiz Decl. ¶ 5, ECF 116-2.
                                       3
                                  28     First Legal contends that this is incorrect, and that the documents were, in fact, duplicate and did
                                       list dates by which responses were required. Russell Ortiz Decl. ¶ 8.
                                                                                           2
                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 3 of 9




                                   1
                                              March 9, 2020       First Legal attempted service a third time. Mot. at 3.
                                   2

                                   3          March 13, 2020      The court in Dusseldorf received the third submission. Opp’n at 2.
                                   4

                                   5
                                              On April 23, 2020, Stephan Teipel, a German attorney with the law firm Lederer & Keller
                                   6
                                       in Munich who had been in contact with Tevra’s attorneys, spoke to Ms. Bolten, the person at the
                                   7
                                       Dusseldorf court handling Tevra’s request for service on the German Defendants. Stephan Teipel
                                   8
                                       Decl. ¶ 3, ECF 116-1. Ms. Bolten confirmed First Legal’s March 9, 2020 submission was filed with
                                   9
                                       the Dusseldorf court. Id. Ms. Bolten also explained that the Dusseldorf court is partially closed due
                                  10
                                       to the global COVID-19 pandemic, and that there is a considerable backlog of requests for service
                                  11
                                       of foreign documents. Id. She was unable to specify when the Dusseldorf court’s normal work will
                                  12
Northern District of California




                                       resume, but estimated that it would be several months before service is effectuated.              Id.
 United States District Court




                                  13
                                       Subsequently, Tevra’s counsel, Daniel Owen, emailed Mr. Asimow requesting that, as a result of
                                  14
                                       the COVID-19 delay, the German Defendants waive service under Rule 4(d) and that Mr. Asimow
                                  15
                                       accept service on their behalf. Daniel Asimow Decl. Ex. A (Owen April 24, 2020 Letter), ECF 117-
                                  16
                                       2; Ex. C (Owen and Asimow Emails), ECF 117-4.
                                  17
                                              On May 1, 2020, Mr. Asimow responded to Mr. Owen’s request, asking for further
                                  18
                                       clarification on the dates of First Legal’s submissions to the Central Authority and noting that the
                                  19
                                       COVID-19 related delays have only materialized in the last six to eight weeks, while the lawsuit has
                                  20
                                       been pending for almost a year. Daniel Asimow Decl. Ex. B (Asimow May 1, 2020 Letter), ECF
                                  21
                                       117-3. On the same day, Tevra reached out to Thomas Szivos for a second time, renewing its request
                                  22
                                       that he accept service on behalf of German Defendants. Mot. at 2. Mr. Szivos refused again. Id.
                                  23
                                       Mr. Owen responded to Mr. Asimow’s letter by email on May 14, 2020, providing the
                                  24
                                       aforementioned dates on which First Legal submitted the service packets and the dates on which
                                  25
                                       they were returned. Daniel Asimow Decl. Ex. C (Owen and Asimow Emails).
                                  26
                                              On May 15, 2020, Tevra filed a Motion for Alternative Service. See generally Mot.
                                  27

                                  28
                                                                                        3
                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 4 of 9



                                        II.   LEGAL STANDARD
                                   1
                                              Tevra’s Motion is governed by Federal Rule of Civil Procedure 4(f), which reads as follows:
                                   2
                                                  (f) Serving an Individual in a Foreign Country. Unless federal law provides
                                   3
                                                  otherwise, an individual--other than a minor, an incompetent person, or a
                                   4              person whose waiver has been filed--may be served at a place not within any
                                                  judicial district of the United States:
                                   5
                                                      (1) by any internationally agreed means of service that is reasonably
                                   6                  calculated to give notice, such as those authorized by the Hague
                                   7                  Convention on the Service Abroad of Judicial and Extrajudicial
                                                      Documents;
                                   8
                                                      (2) if there is no internationally agreed means, or if an international
                                   9                  agreement allows but does not specify other means, by a method that is
                                                      reasonably calculated to give notice:
                                  10

                                  11                           (A) as prescribed by the foreign country’s law for service in that
                                                                   country in an action in its courts of general jurisdiction;
                                  12
Northern District of California
 United States District Court




                                                               (B) as the foreign authority directs in response to a letter rogatory
                                  13                               of letter of request; or
                                  14                           (C) unless prohibited by the foreign country’s law, by:
                                  15
                                                                      (i) delivering a copy of the summons and of the complaint
                                  16                                      to the individual personally; or

                                  17                                  (ii) using any form of mail that the clerk addresses and
                                                                           sends to the individual and that requires a signed
                                  18
                                                                           receipt; or
                                  19
                                                      (3) by other means not prohibited by international agreement, as the court
                                  20                  orders.

                                  21   Fed. R. Civ. P. 4(f).

                                  22          Under Rule 4(f)(3), trial courts may authorize service through a variety of methods,

                                  23   “including publication, ordinary mail, mail to the defendant’s last known address, delivery to the

                                  24   defendant’s attorney, telex, and most recently, email.” Rio Props., Inc. v. Rio Intern. Interlink, 284

                                  25   F.3d 1007, 1016 (9th Cir. 2002). To comport with due process, “the method of service crafted by

                                  26   the district court must be reasonably calculated, under all circumstances, to apprise interested parties

                                  27   of the pendency of the action and afford them an opportunity to present their objections.” Id. at

                                  28   1016-17 (quotation marks and citation omitted). A party seeking authorization to serve under Rule

                                                                                          4
                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 5 of 9




                                   1   4(f)(3) need not show that all feasible service alternatives have been exhausted but instead, it needs

                                   2   to “demonstrate that the facts and circumstances of the … case necessitate[] the district court’s

                                   3   intervention.” Id. at 1016. “[T]he task of determining when the particularities and necessities of a

                                   4   given case require alternate service of process under Rule 4(f)(3)” is committed “to the sound

                                   5   discretion of the district court.” Id.

                                   6   III.    DISCUSSION
                                   7           Tevra seeks leave to serve the German Defendants through BHC’s American-based counsel,

                                   8   Mr. Asimow of Arnold & Porter, pursuant to Rule 4(f)(3). See generally Mot. Tevra asserts that

                                   9   alternative service is appropriate in light of anticipated delay due to the COVID-19 global pandemic,

                                  10   and that Tevra would otherwise be prejudiced because discovery closes in October 2020 and it has

                                  11   not yet been able to seek discovery from the German Defendants. Id. In opposition, BHC argues

                                  12   that Tevra has not shown that alternative service is needed as “(A) delays in service are due to
Northern District of California
 United States District Court




                                  13   Tevra’s own inaction and errors, (B) there is no risk of prejudice to Tevra, and (C) Tevra’s proposal

                                  14   to ignore the Hague Convention would violate principles of international comity.” Opp’n at 4.

                                  15           Rule 4(f)(3) allows for an alternate means of service as long as it is directed by a court and

                                  16   not prohibited by international agreement. It is not necessary for a plaintiff to attempt service by all

                                  17   feasible means of service before turning to Rule 4(f)(3). Rio Props., 284 F.3d at 1016. However,

                                  18   the fact that an alternative method of service is not prohibited by international agreement does not

                                  19   mean that the plaintiff is entitled to use such a method under Rule 4(f)(3). The decision to provide

                                  20   an order under Rule 4(f)(3) is within the sound discretion of the Court, which must determine

                                  21   whether the “particularities and necessities of a given case require alternative service of process.”

                                  22   Rio Props., 284 F.3d at 1016. The Court finds that the circumstances at bar do not necessitate its

                                  23   intervention.

                                  24           Here, Tevra attempted to serve the German Defendants three times pursuant to the Hague

                                  25   Convention. Mot. at 3. The first two attempts failed due to deficiencies in the service packets

                                  26   submitted to the Central Authority in Germany.         Id. On the third, Tevra was notified that the

                                  27   Dusseldorf courts are not fully functioning due to COVID-19, and that there is a large backlog of

                                  28   service requests. Id. In determining whether to grant alternative service under Rule 4(f)(3), some
                                                                                          5
                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 6 of 9




                                   1   courts have considered whether “there was evidence that the plaintiff’s service under the Hague

                                   2   Convention was actually delayed.” Keck v. Alibaba.com, Inc., 330 F.R.D. 255, 259 (N.D. Cal.

                                   3   2018). Tevra contends that because it “has been attempting to serve the German Defendants through

                                   4   the German Central Authority for the past seven months” and due to the limited operations of the

                                   5   Dusseldorf court, service on German Defendants has actually been delayed. Mot. at 7. BHC

                                   6   counters that any delay is due to Tevra’s own errors, and that Tevra “has not acted with diligence or

                                   7   care.” Opp’n at 4.

                                   8          The Court agrees with BHC. The summons was issued as to the German Defendants on July

                                   9   29, 2019. ECF 7. Tevra did not begin to make attempts at service or even procure a German

                                  10   translation of the Complaint until a month later. Mot. at 3. Instead, Tevra attempted to effectuate

                                  11   service through alternative means by contacting Mr. Szivos, an attorney on secondment representing

                                  12   a non-party affiliate of the German Defendants. Mot. at 2. When Mr. Szivos unsurprisingly refused
Northern District of California
 United States District Court




                                  13   to accept service in early August 2019, Tevra waited until September 25, 2019, two months after

                                  14   filing suit, to attempt service via the Hague Convention. Mot. at 3. After the first and second service

                                  15   packets were rejected by the German Central Authority, Tevra inexplicably waited another month

                                  16   before making a third attempt at service. Id. And all of these missteps took place before the COVID-

                                  17   19 pandemic caused any disruptions to the service of process in Germany.

                                  18          Despite this record, Tevra maintains that “Rule 4(f)(3) is neither a ‘last resort’ nor

                                  19   ‘extraordinary relief,’ but merely one means among several which enables service of process on an

                                  20   international defendant.” Reply at 2 (citing Rio Props., 284 F.3d at 1015). Tevra argues that

                                  21   alternative service should be allowed to prevent further delays in litigation, particularly in this

                                  22   instance, as Tevra has attempted in good faith to serve German Defendants pursuant to the Hague

                                  23   Convention. Reply at 2. For support, Tevra cites to four cases in which courts have allowed

                                  24   alternative service under Rule 4(f)(3) even where the Hague Convention applies. Mot. at 5-6.

                                  25          The Court finds that Tevra’s cited authority are clearly distinguishable from the current

                                  26   record in this case. In Prods. & Ventures Int’l, the plaintiff unsuccessfully attempted to serve the

                                  27   Chinese defendants via the processes set forth under the Hague Convention for eleven months, and

                                  28   believed that it would take eighteen months or longer to successfully serve them. Prods. & Ventures
                                                                                         6
                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 7 of 9




                                   1   Int’l v. Axus Stationary (Shanghai) Ltd., No. 16-CV-00669-YGR, 2017 WL 1378532, at *3 (N.D.

                                   2   Cal. Apr. 11, 2017). Here, the correct and complete service packets were only submitted to the

                                   3   Central Authority on March 9, 2020, just over three months ago.

                                   4          The court in Updateme Inc. only considered service on counsel for a U.S. subsidiary because

                                   5   the plaintiff “assert[ed] that all four defendants [were] alter egos, file[d] one tax return together,

                                   6   [had] the same counsel, and act[ed] as a single enterprise.” Updateme Inc. v. Axel Springer SE,

                                   7   2018 WL 306682, at *1 (N.D. Cal. Jan. 5, 2018). Tevra has not alleged that the German Defendants

                                   8   and BHC are the same entity, or that they act as a single enterprise.

                                   9          In Volkswagenwerk, the Supreme Court considered service on a U.S. subsidiary as

                                  10   Volkswagen’s agent under the Illinois long-arm statute, not on counsel.              Volkswagenwerk

                                  11   Aktiengesellschaft v. Schlunk, 486 U.S. 694, 706 (1988). Tevra has not claimed that Mr. Asimow

                                  12   is an agent of the German Defendants, nor has it argued for service under California’s long-arm
Northern District of California
 United States District Court




                                  13   statute. Finally, in Rio Props., the international defendant was elusive, “striving to evade service of

                                  14   process.” Rio Props., 284 F.3d at 1016. There are no allegations here that the German Defendants

                                  15   are evading service or cannot be located.

                                  16          More importantly, the Court agrees with BHC that the court in Dusseldorf has not even had

                                  17   adequate time to process Tevra’s third request for service. See Opp’n at 5. Although the Hague

                                  18   Convention does not explicitly specify a timeframe for a foreign country’s Central Authority to

                                  19   effectuate service, there is a presumption that a Central Authority has six months before a party can

                                  20   use alternate methods of service. See Fed. R. Civ. P. 4, 1993 Advisory Committee Notes, subd. (f);

                                  21   see also U.S. Aviation Underwriters, Inc. v. Nabtesco Corp., No. C-07-1221-RSL, 2007 WL

                                  22   3012612, at *2 (W.D. Wash., Oct. 11, 2007) (noting that the court can exercise its discretion to

                                  23   authorize alternative service when a country’s Central Authority fails to effectuate service within

                                  24   the six-month period provided by the Hague Convention). Using Rule 4(f)(3) because “it will be

                                  25   much faster…by itself is not sufficient justification for the Court to authorize service by alternative

                                  26   method.” Jimena v. UBS AG Bank, No. CV-F-07-367, 2010 WL 2465333, at *10 (E.D. Cal. June

                                  27   10, 2010) (citation omitted).

                                  28          Tevra reasons that it has been “trying to serve the German Defendants since September
                                                                                         7
                                          Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 8 of 9




                                   1   2019.” Reply at 3. It notes that “delays of four to six months warrant[] substituted service,” and

                                   2   “delays of six to eight months warrant[] substituted service even where plaintiff [does] not first

                                   3   attempt to complete service through the Hague Convention.” Prods. & Ventures Int’l, 2017 WL

                                   4   1378532, at *2. However, all delays up until Tevra’s third submission to the Central Authority on

                                   5   March 9, 2020, were due to Tevra’s (or Tevra’s vendor’s) errors and not evidence of delay by the

                                   6   Central Authority. In short, the Court finds that because the German Central Authority has only

                                   7   been in possession of complete service packets since March 2020, an order for alternative service

                                   8   under Rule 4(f)(3) is premature at this time. Trial in this case is more than a year away, leaving

                                   9   more than enough time for Tevra to serve the German Defendants and litigate its case.

                                  10          These are certainly unprecedented times as the hardships of COVID-19 weigh heavily on all

                                  11   facets of life. But where a plaintiff fails to show that “service through the Convention would be

                                  12   unsuccessful or result in unreasonable burden or delay,” simply citing COVID-19 as an obstacle is
Northern District of California
 United States District Court




                                  13   not sufficient to bypass the requirements of the Hague Convention. See Aerodyn Eng’g, LLC v.

                                  14   Fidia Co., No. 20-10896, 2020 WL 3000509, at *2 (E.D. Mich. June 4, 2020) (denying motion for

                                  15   alternative service on foreign defendants where plaintiff cited to circumstances surrounding the

                                  16   COVID-19 pandemic).

                                  17          That said, the Court recognizes that due to the ongoing ramifications of the COVID-19

                                  18   pandemic, service on German Defendants may actually be delayed. Thus, the Court denies Tevra’s

                                  19   Motion without prejudice. If and when service on the German Defendants is actually delayed, Tevra

                                  20   may renew its motion for alternative service. And based on Mr. Asimow’s representation to the

                                  21   Court, the Court is persuaded that, if necessary, service through Mr. Asimow – BHC’s counsel –

                                  22   would be reasonably calculated to apprise the German Defendants of the pendency of the action and

                                  23   afford them an opportunity to present their objections. See Rio Props., 284 F.3d at 1016-17; Dec.

                                  24   10, 2019 CMC Tr. At 6:4-6 (Mr. Asimow: “My instructions are that if [the German Defendants] are

                                  25   served, I am to move to dismiss for lack of personal jurisdiction because they don’t do business in

                                  26   the United States.”), ECF 64. It is evident that Mr. Asimow is in contact with the German

                                  27

                                  28
                                                                                       8
                                           Case 5:19-cv-04312-BLF Document 119 Filed 06/23/20 Page 9 of 9




                                   1   Defendants and is prepared to represent their positions.4

                                   2   IV.    ORDER
                                   3          For the reasons discussed above, Plaintiff’s Motion for Alternative Service is DENIED

                                   4   WITHOUT PREJUDICE. Plaintiff may renew its request upon a showing of actual delay, and that

                                   5   the Court’s intervention is necessary to avoid burdensome or futile attempts at service.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: June 23, 2020

                                  10                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   4
                                        The Court declines to address BHC’s arguments as to whether the German Defendants are
                                  28   properly sued in this action. See Opp’n at 7-9. The Court agrees with Tevra that such arguments
                                       are irrelevant to the present Motion for alternative service. See Reply at 4-5.
                                                                                          9
